Title: To George Washington from Colonel Goose Van Schaick, 1 June 1780
From: Van Schaick, Goose
To: Washington, George



Sir
Albany June 1st 1780

On the 22nd Ultimo Sr John Johnston with a party of five hundred & fifty whites & blacks surprised a small settlement in Tryon County known by the name of Caughnawaga thirty three Houses & other Buildings were Burnt, Seven killed, & twelve made prisoners I immediately proceeded up into Tryon County to collect the Militia which I could not effect in season for a pursuit. As the rout Sr John came & must return is from Lake Champlain a-cross the Country to the Mohawk River—Governor Clinton being in Albany judged it practicable that Sr Johns retreat might be cut off has collected a number of Militia and crossed over Lake George to Ticonderoga on Tuesday last. This is the last account we have had from his Excellency. While I remained in Tryon County I received accounts of Captures & Murder daily committed by the Savages in the upper parts of that County, & the disagreeable account of which the enclosed is a report, I fear that Mutinys & Desertions will not stop here.
The Regiment have not received pay for seven Months last past & judge themselves much neglected in the article of Shirts, Shoes &ca—My endeavours to procure those articles have not been wanting but have not been able to effect it. Your Excellencies favors of the 24th & 25th Ultimo I have the Honor to acknowledge. The hundred Barrels of Flour sent by Colonel Steward I have ordered to Schonectady and am making every other preparation for to throw large & timely supplies into Fort Schuyler The Corn your Excellency mentions to have been near Albany I find on inquiry is partly used by the purchasing Commissary for the use of the Troops on the out Posts during the course of last Winter and the remainder is sent to the Foraging Department at Fish-kills this Spring.
Your Excellency may rest assured that no means will be left untried to accomplish your designs respecting the Post of Fort Schuyler[.] for this purpose I have ordered the Boats to be got in readiness, & the Provisions deposited at Schonectady, When this is done nothing will be wanting but a Guard to the Batteaus.
I will advise with Governour Clinton on this subject when he returns, & trust the Governour will reinforce the Garrison In the present

circumstances of Affairs with at least one hundred of the Levies raised in this State—I have the Honor to be most Respectfully Your Excellencies most obedient Servant

G. V. Schaick

